Dismissed and
Memorandum Opinion filed September 16, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00446-CV
____________
 
DAMON OWENS, Appellant
 
V.
 
PHARIA L.L.C., Appellee
 

 
On Appeal from the County Court at Law No. 2 &
Probate Court
Brazoria County, Texas
Trial Court Cause No. C1041645
 
 
 

M E M O R
A N D U M  O P I N I O N
            This is an appeal from a judgment signed February 16, 2010. 
The clerk’s record was filed on June 8, 2010.  No reporter’s record was filed. 
No brief was filed.
            On July 29, 2010, this court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before, August 26, 2010, the court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P.
42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Frost, and Brown.